           Case 8:18-cv-03635-PWG Document 26 Filed 12/26/18 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

LATONYA PYATT,                                      *
                      Plaintiff,                    *
        v.                                          *      Case No. 8:18-cv-03635-PWG
                                                    *
SANTANDER CONSUMER USA INC., et al.,                *
                      Defendants.                   *
*      *       *      *       *      *      *     *        *       *      *       *         *
                                             LINE

Dear Clerk:

       Please enter the appearance of G. Calvin Awkward, III, Esq. of Franklin and Prokopik,

P.C. as additional counsel for Defendant, Aarons Inc., in the above captioned matter. The

appearance of co-counsel Imoh E. Akpan of Franklin and Prokopik, P.C. stands.


                                            Respectfully submitted,


                                                          /s/
                                            Imoh Akpan (Bar No.: 30070)
                                            G. Calvin Awkward (Bar No. 18652)
                                            Franklin & Prokopik, P.C.
                                            Two North Charles Street, Suite 600
                                            Baltimore, MD 21201
                                            Ph: (410) 752-8700
                                            Fx: (410) 752-6868
                                            iakpan@fandpnet.com
                                            cawkward@fandpnet.com
                                            Attorneys for Defendants, Aaron’s Inc.,
         Case 8:18-cv-03635-PWG Document 26 Filed 12/26/18 Page 2 of 2



                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 26th day of December 2018, a copy of the foregoing

Motion Line Entering the Appearance of Counsel was served via the Court’s ECF system sent to:

Kevin Williams, Esq., 9466 Georgia Avenue, Suite 61, Silver Spring, MD 20910, Attorneys for

Plaintiff, Latonya Pyatt; Nathan Daniel Adler, Esq., Neuberger Quinn Gielen Rubin and Gibber

PA, One South Street, 27th Fl., Baltimore, MD 21202, Attorney for Defendant, Equifax

Information Services, LLC; Joshua Ian Hammack, Esq.; Jones Day, 51 Louisiana Avenue,

Washington, D.C. 20001, Attorney for Defendant Experian Information Solutions, Inc.;

Alexander Richard Green, Esq., LeClairRyan, 2318 Mill Road, Suite 1100, Alexandria, VA

22314, Attorney for Defendants, Santander Consumer USA Inc., and Robert J. Schuckit, Esq.,

Schuckit & Associates, P.C., 4545 Northwestern Drive, Zionsville, IN 46077, Attorney for

Defendants Trans Union, LLC; Padraic K. Keane, Jordan Coyne, LLP, 10509 Judicial Drive,

Suite 200, Fairfax, VA 22030, Attorneys for Defendant, NCB Management Services Inc., and

Edward A. Pennington, Smith, Gambrell & Russell, LLP, 1055 Thomas Jefferson St. NW, Suite

400, Washington, DC 20007, Attorney for Defendant Enhanced Recovery Company, LLC.

       In addition, a copy of the foregoing was served via first-class mail, postage prepaid to:

LaTonya Pyatt, 7009 Foster Street, District Heights, MD 20747, Pro Se Plaintiff.




                                            _____________/s/_____________________
                                            G. Calvin Awkward, III (Bar No. MD18652)
